IN RE: Exhibit Installation Specialists; CNA Insurance Co.; — Defendant(s); Ap*649plying for Supervisory and/or Remedial Writs Office Of Workers’ Comp. Dist. 8, No. 99-01028; to the Court of Appeal, Fourth Circuit, No. 99-C-2896.
Granted. Judgment of the workers’ compensation judge denying the motion to quash the subpoena of Gayle Timbs is reversed. The motion to quash is granted. See Phillips Petroleum Co. v. OKC Ltd. Partnership, 93-1629 (La.4/11/94), 634 So.2d 1186. The case is remanded to the Office of Workers’ Compensation for further proceedings.
TRAYLOR, J., not on panel.